Weltner, Justice,
dissenting.
The effect of the majority opinion is to require of a county commission the involuntary exercise of its power of eminent domain, to the end that the private property of one citizen is wrested from him by condemnation, and its benefits are bestowed upon another private citizen, for the private enrichment of the latter.
1. (a) Our Constitution provides:
Except as otherwise provided in this Paragraph, private property shall not be taken or damaged for public purposes without just and adequate compensation first being paid. [Emphasis supplied.] [Constitution of Georgia of 1983, Art. I, Sec. Ill, Par. I.]
(b) There is no warrant within our Constitution for the taking of private property for private purposes.
2. (a) The prior decisions of this court are in accord with that proposition. In Earth Management v. Heard County, 248 Ga. 442, 446 (283 SE2d 455) (1981), we held:
We have repeatedly held that private property may not be taken for a private purpose and that a condemning authority may not act in bad faith in the exercise of the right of eminent domain. [Emphasis supplied.]
(b) In this connection, see Dept. of Transp. v. City of Atlanta, 255 Ga. 124, 131-2 (337 SE2d 327) (1985):
*610Decided November 8, 1990 —
Reconsideration denied December 4, 1990.
Ronald A. Lowry, for appellant.
Hylton B. Dupree, Jr., Mark A. Johnson, for appellee.
“As the legislature can not in every case supervise the condemnation, it may confer the power upon agencies . . . [t]he power thus conferred is always to be strictly construed, and will not be permitted to be exercised except where it is affirmatively granted.” (Emphasis supplied.)
This court earlier, in State Hwy. Dept. v. Hatcher, 218 Ga. 299, 302 (127 SE2d 803) (1962), noted “the general rule in this country is that statutes conferring the power of eminent domain must be strictly construed, and clear legislative authority must be shown to authorize the taking.” (Emphasis supplied.)
3. (a) The majority relies upon Austin Enterprises, Inc. v. DeKalb County, 222 Ga. 232 (149 SE2d 461) (1966), in which this court upheld the action of a county in condemning private property for sewer purposes. In the case before us, however, the county refused to condemn private property, but was ordered to do so by the superior court.
(b) “The general rule to be followed is that a court will not substitute its judgment for that of a condemning authority in determining the need for a taking or the type of interest to be taken.” Carroll County v. City of Bremen, 256 Ga. 281, 282 (347 SE2d 598) (1986).
Even so, to the extent that Austin Enterprises permits, through the medium of eminent domain, one citizen to acquire the private property of another, it should be overruled, or, at the minimum, limited to its factual and procedural circumstances.
4. To countenance the use of eminent domain as an aid to the private development of real property is to unleash a staggering potential for corruption. In this case, we may have uncorked the fabled bottle, from which will emerge an evil genie that is fearsome beyond belief.